DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Robert McDermott on July 22, 2021.

The application has been amended as follows: 
Claim 2 has been replaced with 
-- 
2. (Currently amended) The device as claimed in claim 1,	wherein the image generation circuit is configured to determine, per pulse signal, a function of one or more of the pulsatility, amplitude, phase, and standard deviation in the time window and 
	wherein the image generation circuit is configured to use the determined function of the one or more pulsatility, amplitude, phase, and[[/or]] standard deviation as image data value of the photoplethysmographic image at the spatial location corresponding to the respective pulse signal.
--. 

Claim 7 has been replaced with
--
circuit that obtains image data of a skin region of a subject in at least two different wavelength channels, the image data comprising two or more image frames acquired by detecting light transmitted through or reflected from the skin region over time, wherein the image data comprise wavelength-dependent reflection or transmission information in the at least two different wavelength channels,	a combination circuit that combines, per a group of one or more pixels of the image frames and per time instant, image data values of the at least two different wavelength channels to obtain a time-variant pulse signal per group, 
		wherein the combination circuit is configured to combine the image data values of the at least two different wavelength channels as a weighted combination of one of: 
			temporally normalized wavelength channels, and 
			logarithm of wavelength channels,
		wherein the sum of the weights used for the combination is zero, and	an image generation circuit that generates a photoplethysmographic image from a property of the respective pulse signals in a time window including at least two image frames; 
	wherein the image generation circuit is configured to compute at least one of an amplitude map and[[/or]] phase map of the temporal variations of the time-variant pulse signals as the photoplethysmographic image.	wherein the image generation circuit is configured to generate a motion map by computing at least one of: 
		a weighted difference between the generated amplitude map and a single-channel amplitude map generated from the image data of a single wavelength channel, and 
		a weighted sum of the image data values of the different wavelength channels.
--.


--
9. (Currently amended - Withdrawn) A system for generating a photoplethysmographic image carrying vital sign information of a subject, the system comprising:
	the device as claimed in claim 1, and
	an imaging circuit that acquires the image data.
--.

Election/Restrictions
Claims 1-8 are allowable. Claims 9-15 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I, II, III, as set forth in the Office action mailed on February 16, 2021, is hereby withdrawn and claims 9-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
Claims 1-6, 8, 7, 9-15 are allowed over the prior art of record as amended in the response filed on July 15, 2021 and as amended in the examiner’s amendment above.

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach all the combined limitations of each independent claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/BO JOSEPH PENG/Primary Examiner, Art Unit 3793